70 F.3d 1289
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.C & F PACKING COMPANY, INC., Plaintiff-Appellant,v.H & M FOOD SYSTEMS CO., INC., Defendant-Appellee,
No. 95-1260.
United States Court of Appeals, Federal Circuit.
Oct. 19, 1995.

1
Appeal from a decision of the United States District Court for the Northern District of Texas in 4:94-CV-439, entered March 9, 1995;  from Judge John McBryde.


2
Raymond P. Niro, Niro, Scavone, Haller & Niro, Chicago, Illinois, for C & F Packing Company, Inc.


3
George Parker Young, Friedman, Young & Suder, Fort Worth, Texas, for H & M Food Systems Co., Inc.


4
N.D.Tex.


5
DISMISSED.


6
ORDER TO DISMISS APPEAL BY AGREEMENT AND TO REMAND FOR

FURTHER PROCEEDINGS

7
Plaintiff-Appellant, C & F Packing Company, Inc., and Defendant-Appellee, H & M Food Systems Co., Inc., hereby jointly move and agree to an order dismissing this appeal and remanding the case for further proceedings consistent with a settlement reached by the parties.


8
Accordingly, IT IS ORDERED, ADJUDGED AND DECREED that the appeal in this matter is dismissed, with prejudice, and the case is hereby remanded to the district court for further proceedings consistent with the Amended Settlement and License Agreement and Agreed Judgment Order agreed upon by the parties.


9
The parties shall each pay their own costs and fees related to this appeal and its dismissal.